EXAMINER’S AMENDMENT
RE: Farsaci et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Brian Dudley on Nov. 17, 2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
1.	(Currently Amended) A method of treating a human subject afflicted with a Hodgkin lymphoma, comprising:
(a) 	administering to the human subject about 3 mg/kg of an antibody or an antigen-binding portion thereof that binds specifically to a Programmed Death-1 receptor (PD-1) and inhibits PD-1 activity (anti-PD-1 antibody) once every three weeks;
and 
(b) 	administering to the human subject about 1.8 mg/kg of brentuximab vedotin once every three weeks; 
wherein (i) brentuximab vedotin is administered to the human subject on day 1 of a first 21-day cycle; and (ii) the anti-PD-1 antibody is administered to the human subject on day 8 of the first 21-day cycle; 
wherein a combination of brentuximab vedotin and the anti-PD-1 antibody is administered on day 1 of each of a second 21- day cycle, a third 21-day cycle, and a fourth 21-day cycle, wherein the second 21-day cycle, the third 21-day cycle, and the fourth 21-day cycle follow in succession after the first 21-day cycle; and
wherein the Hodgkin lymphoma comprises one or more cells that express CD30.

4.	(Canceled)
1, wherein at least about 0.1% of the Hodgkin lymphoma cells express CD30.

11. 	(Canceled)

14.	(Currently Amended) The method of claim 1, wherein the human subject exhibits progression-free survival of at least about one month after the initial administration of the anti-PD-1 antibody and

21.	(Currently Amended) The method of claim [[4]] 1, wherein at least about 5% of the Hodgkin lymphoma cells express CD30.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
	The 103 rejection set forth in the office action mailed on 6/28/2021 is withdrawn in view of the examiner’s amendments to the claims and applicant’s persuasive arguments of unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643